NUMBER 13-16-00526-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


BILLY RUSHING,                                                            Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 347th District Court
                         of Nueces County, Texas.



                                     ORDER
           Before Justices Rodriguez, Contreras, and Benavides
                            Order Per Curiam

       This Court has received the appellate record with the exception of Exhibit SX 1

(video). The district clerk of Nueces County is ORDERED to forward Exhibit SX 1 (video)

admitted at trial in Cause No. 13-CR-3767-H to this Court within ten days from the date

of this order.
     IT IS SO ORDERED.

                                   PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 16th
day of November, 2017.




                               2